Citation Nr: 0327426	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas (TX), that denied the veteran's request 
to reopen his previously denied claim of entitlement to 
service connection for headaches.  The veteran has perfected 
a timely appeal.  A Travel Board hearing was held before the 
undersigned Veterans Law Judge in May 2003.


FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
headaches.

2.  Evidence added since the February 1999 rating decision is 
neither cumulative nor redundant and it bears directly and 
substantially upon the specific matters now under 
consideration so that, when considered with all of the 
evidence of record, it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
headaches.

3.  The medical evidence is in relative equipoise as to 
whether the veteran's headaches are related to service.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision, which denied 
entitlement to service connection for headaches, is a final 
decision.  38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  Evidence associated with the claims file subsequent to 
the February 1999 rating decision, which denied entitlement 
to service connection for headaches, is new and material, and 
this claim is reopened.  38 U.S.C.A. § 5108 (West Supp. 
2002); 38 C.F.R. § 3.156(a) (2003).

3.  Resolving all reasonable doubt in favor of the veteran, 
headaches were incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a), but points out 
that the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  As noted below, 
the veteran's application to reopen his claims of entitlement 
to service connection for headaches was filed prior to this 
date, and as such, the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001 is for application.  See 
38 C.F.R. § 3.156(a) (2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen finally decided claims.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate claims which does apply to the veteran's 
application to reopen his claim of entitlement to service 
connection here.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his request to reopen 
his previously denied claim of entitlement to service 
connection for headaches.  In letters dated in March 2001 and 
June 2002, the veteran and his representative were informed 
of VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, and what records the 
veteran was expected to provide in support of his request to 
reopen his previously denied claim.  A detailed review of 
these letters indicates that they may potentially violate the 
recent decision in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Given the favorable decision below on 
the veteran's request to reopen his previously denied claim, 
however, the Board concludes that the veteran is not 
prejudiced by the language found in these letters.  

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations as well as the reasons for the determinations 
made regarding the veteran's claim and what constituted new 
and material evidence for the purposes of reopening his claim 
of entitlement to service connection for headaches.  By way 
of these documents, they also were specifically informed of 
the cumulative evidence already having been previously 
provided to VA, or obtained by VA on the veteran's behalf.  
Further, VA advised the veteran and his representative in a 
letter, dated in April 2003, that he was being scheduled for 
a Travel Board hearing at the RO in May 2003.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his request to reopen his previously denied 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
and given the favorable decision below, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the request to reopen the veteran's claim of 
entitlement to service connection for headaches poses no risk 
of prejudice to the veteran.  See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); and Bernard v. 
Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The veteran's original claim of entitlement to service 
connection for headaches, filed in September 1996, was 
adjudicated by the RO in a rating decision issued in February 
1997.  Although the veteran timely filed a Notice of 
Disagreement with this decision in April 1997, he failed to 
perfect a timely substantive appeal.  As such, this decision 
became final in February 1998.  See 38 U.S.C.A. § 7105 (West 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

The veteran filed a request to reopen his claim of 
entitlement to service connection for headaches in October 
1998 and, by rating decision issued in February 1999, the RO 
concluded that new and material evidence had not been 
submitted sufficient to reopen the previously denied claim 
(as noted above).  Although the veteran and his service 
representative were notified of this decision by letter dated 
February 24, 1999, no appeal was initiated.  As such, this 
decision became final in February 2000.  Id.

On a VA Form 9 received at the RO in April 1999, the veteran 
notified VA that there were additional medical records 
available in support of his claim and also requested a VA 
examination.  The RO related this appeal back to the February 
1997 rating decision and concluded that it had not been 
timely filed.  See 38 U.S.C.A. § 7105 (West Supp. 2002); 
38 C.F.R. §§ 20.302(b), 20.304 (2003).

As relevant to this claim, the newly submitted evidence 
consists of the veteran's post-service outpatient treatment 
records from J.M., M.D., Tyler, TX (hereinafter, "Dr. 
J.M."), for the period of 1997 to 1998, his outpatient 
treatment records from A.M.K., M.D., Nacogdoches, TX 
(hereinafter, "Dr. A.K.") for the period of June 1998 to 
June 1999, his outpatient treatment records from Park Plaza 
Hospital, Houston, TX (hereinafter, "Park Plaza Hospital"), 
for the period of July 1999 to August 2001, his VA outpatient 
treatment records from 1996 to 2001 from the Central Texas 
Veterans Health Care System, a disability decision issued in 
April 2000 by the Social Security Administration (SSA), the 
veteran's testimony at his Travel Board hearing in May 2003, 
and lay statements.

At the outset, it is noted that, in October 1998, G.C.K., 
M.D., Jacksonville, TX (hereinafter, "Dr. G.C.K."), 
informed VA that, although the veteran had been under his 
care in 1982, any medical records from this period were not 
available as they had been destroyed after 5 years.  
Additionally, East Texas Medical Center, Jacksonville, TX 
(hereinafter, "ETMC"), notified VA in October 1998 that, 
although the veteran had been treated in the emergency room 
at this facility in December 1985, these records were no 
longer available as they had been destroyed after 10 years.

A review of the veteran's post-service outpatient treatment 
records from Dr. J.M. indicates that the veteran was treated 
by this physician for headaches beginning in 1995.  Dr. J.M. 
stated in a handwritten note on these medical records that 
the veteran was not treated for headaches between 1982 and 
1995.  At an examination on November 20, 1997, the veteran 
complained of severe and intractable episodes of left orbital 
pain, several daily incapacitating attacks of headache pain, 
recurrent severe headaches since 1982, and numbness on the 
left side associated with his headaches.  Physical 
examination of the veteran revealed normal mental status and 
recall, normal eye movements, normal pupils and light 
reaction, normal sensation, no numbness of the left upper 
extremity, no headache, and increased vasodilatation in the 
superficial vessels in the left orbital region.  The 
diagnoses included vascular headaches.  On November 24, 1997, 
Dr. J.M. revised these diagnoses to atypical vascular 
headaches with mixed vascular headache syndrome and probable 
Horton's cephalgia with super-added chronic daily headache 
and analgesic rebound headaches.  

A review of the veteran's post-service outpatient treatment 
records from Dr. A.K. indicates that the veteran was treated 
by this physician between June 1998 and June 1999 for post-
traumatic cluster headaches.  It was noted on a "Statement 
of Attending Physician" completed by Dr. A.K. in June 1999 
that the veteran's symptoms included headaches 4 to 5 times 
daily and retro-orbital pain.  In a letter dated in June 
1999, Dr. A.K. stated that the veteran carried a diagnosis of 
post-traumatic cluster headaches with recent exacerbation and 
lack of response to therapy and it was unlikely that the 
veteran could perform any job activity on a sustained basis.  
In a letter dated in July 1999, Dr. A.K. stated that the 
veteran had been under his care since June 1998 and carried a 
diagnosis of chronic cluster headaches.  Dr. A.K. also stated 
that the veteran had been poorly responsive to prophylactic 
therapy of chronic cluster headaches and had experienced 
intense headaches during the night that made him unable to 
sleep.  He stated further that the veteran had experienced 
chronic headaches "off and on since 1982" and that the 
etiology of these headaches remained uncertain, although he 
noted that chronic cluster headaches usually had no definite 
etiology and, at times, they could be initiated by trauma.

In a statement forwarded by the veteran's congressional 
representative to the RO in March 1999, the veteran stated 
that his headaches had been caused by an in-service head 
injury.  He also stated that the pain that he experienced 
from his headaches had gotten much worse since his separation 
from service, they had been unresponsive to medication, and 
they had made it very difficult for him to hold down a job.

A review of the veteran's outpatient treatment records from 
Park Plaza Hospital indicates that the veteran was admitted 
to this facility in July 1999 complaining of headaches in the 
left temporal region occurring approximately 4 to 5 times 
daily, visual aura, nausea, vomiting, photophobia, 
sonophobia, restlessness, confusion, syncope, seizures, 
watering and redness of the left eye with some blood-tinged 
drainage from the left nostril, the complete loss of sight in 
the left eye with severe head pain, and a very poor sleep 
pattern with frequent awakening.  The veteran's medical 
history included acute onset of headaches in 1992 after 
experiencing a severe left parietal blow while in service, 
short-term loss of consciousness following this in-service 
injury, and an in-service hospitalization for 2 days with a 
diagnosis of concussion following this injury.  Neurological 
examination of the veteran revealed that his speech, pupils, 
fundus, corneal reflex, extra-ocular movements, and the 
remainder of his cranial nerves appeared to be intact, he had 
slow finger-to-toe touching bilaterally, and his motor system 
was within normal limits.  The assessment included post-
traumatic cluster headache.  

The veteran was admitted again to Park Plaza Hospital for 4 
days in August 1999 complaining of continuing cluster 
headaches that were non-responsive to medication.  The 
veteran provided a medical history that included experiencing 
daily and intractable cluster headaches ever since an in-
service head injury.  Physical examination of the veteran 
revealed that his speech, pupils, fundus, cornea, reflexes, 
extra-ocular movements, and the remainder of his cranial 
nerves appeared to be intact, and his motor system 
examination was within normal limits.  The discharge 
diagnosis was intractable cluster headache.

A review of the veteran's VA outpatient treatment records for 
the period of 1996 to 2001 from the Central Texas Veterans 
Health Care System indicates that he was treated consistently 
during this period for complaints of cluster headaches.  For 
example, on VA outpatient examination in October 1996, the 
veteran complained of continuing, almost daily headaches on 
the left side and swelling of the left frontal lobe when he 
experienced headaches.  Objective examination of the veteran 
revealed that his fundi were normal.  The veteran reported 
that a computerized tomography (CT) scan of his head in July 
1996 had been normal.  The assessment was chronic headaches 
with questions as to whether they were vascular or migraine 
headaches.  

On VA outpatient examination in February 1997, the veteran 
complained of almost daily migraine headaches and a feeling 
of fullness on the left side of his head.  Objective 
examination of the veteran revealed that his pupils were 
equally reactive to light and accommodation (PERLA), and no 
swelling was seen in his head.  The assessment was chronic 
vascular headaches.  

On VA outpatient examination in May 1998, the veteran 
complained of migraine headaches.  He provided a medical 
history that included an in-service skull injury in 1982 and 
a history of headaches and seizures since this injury.  The 
veteran also stated that his headaches seemed to be getting 
worse all the time.  The assessment was a history of vascular 
headaches.

On VA outpatient neurology consultation in May 2000, the 
veteran complained of chronic daily headaches since 1982.  
Objective examination of the veteran revealed that he was 
slow to answer the examiner's questions but there was no 
cognitive deficit, and his cranial nerves were normal.  The 
diagnosis was chronic daily headaches, with characteristics 
of both tension-type and vascular headaches.  

On follow-up VA outpatient neurology examination in April 
2001, the veteran complained of chronic, prostrating, daily 
headaches that were resistant to many types of medication.  
The veteran's medical history included an in-service injury 
in 1982 when a tank door or hatch fell on his head with 
resulting head trauma and headaches since his in-service 
injury, several post-service hospitalizations at Park Plaza 
Hospital, and a CT scan in which the veteran was informed 
that he had severe migraines.  The veteran also stated that, 
when he experienced severe headaches, he was unable to pay 
attention to his surroundings and felt as though he was in a 
"daze" at the peak of the most severe headaches.  Physical 
examination of the veteran revealed no pertinent results.  
The VA examiner noted that, given the chronicity and 
intractability of the veteran's headaches, the veteran 
appeared permanently disabled.  The VA examiner also noted 
that, if the veteran could produce documentation showing the 
history of his head trauma and headaches beginning in 
service, then it was very likely that his headaches were 
service-connected.  The diagnosis was chronic daily headaches 
which were both tension-type and vascular.

In September 2001, the veteran provided the RO with a copy of 
the SSA decision dated in April 2000 which determined that 
the veteran was disabled as of May 1998 due to a cluster 
headache disorder that significantly limited his ability to 
work.  

On a VA Form 9 received at the RO in September 2002, the 
veteran stated that he had been treated for head pain during 
his last 3 months of active service in 1982, including an in-
service hospitalization.  The veteran also stated that he had 
received continuous treatment for headaches since service.

At the veteran's May 2003 Travel Board hearing, he testified 
as to his treatment at Park Plaza Hospital, his SSA 
disability award, and also that his headaches had begun 
during service in 1982.  His wife testified that the 
veteran's headaches prevented him from sleeping and required 
daily medication.  The veteran's brother testified that the 
veteran began suffering from severe headaches around 1982.  
When questioned by the undersigned Veterans Law Judge, the 
veteran testified that he had been treated by Dr. G.C.K. for 
head pain that had affected his left eye and the left side of 
his head immediately following his separation from service in 
1982 and that he had been treated for head pain at ETMC in 
December 1985.


Analysis

The veteran and his service representative essentially 
contend on appeal that new and material evidence has been 
received sufficient to reopen his previously denied claim of 
entitlement to service connection for headaches.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if, new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West Supp. 2002).  "New and material" evidence, for 
purposes of this appeal, is defined as evidence not 
previously submitted, not cumulative or redundant, and which 
by itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 Vet. 
App. 273 (1996) (hereinafter, "Evans").

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the rating decision in 
February 1999.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The Board notes that the veteran is competent to provide lay 
statements as to the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(hereinafter, "Falzone"); Layno v. Brown, 6 Vet. App. 465 
(1994) (hereinafter, "Layno").  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, as the veteran lacks such training and knowledge, 
he is not competent to render an opinion regarding the 
diagnosis or etiology of his headaches.

The veteran also is competent to provide lay statements as to 
the sequence of events that led to the injury he purports to 
have sustained during service.  See Falzone and Layno, both 
supra.  In this regard, the veteran maintains that he 
initially injured his head when a tank door or latch fell on 
it in March 1982 during service and that this injury resulted 
in his currently diagnosed headaches.  Service medical 
entries that were of record at the time of the original 
rating decision in February 1997 indicate that the veteran 
underwent skull x-rays in March 1982 which revealed an 
essentially normal skull.  Although the veteran is not 
competent to render an opinion regarding the diagnosis or 
etiology of his headaches, see Espiritu, supra, his 
continuing complaints of headaches following service 
constitute competent lay evidence tending to show a 
continuity of symptomatology following service.  Accordingly, 
such evidence can serve as a basis for reopening the 
veteran's claim of entitlement to service connection for 
headaches.

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for headaches.  Although the RO concluded 
in its February 1999 rating decision that no evidence 
regarding headaches had been submitted, the veteran has now 
submitted such evidence.  Further, the veteran has submitted 
evidence that he carries a diagnosis of headaches that could 
be based on trauma similar to his reported in-service head 
injury.  As noted above, Dr. A.K., the veteran's treating 
neurologist, stated in June 1999 that, although the etiology 
of the veteran's headaches was uncertain, chronic cluster 
headaches usually lacked a definite etiology and could be 
initiated by trauma.  Further, the veteran's VA examiner 
noted in April 2001 that, if the veteran could produce 
documentation showing the history of his head trauma and 
headaches beginning in service, then it was very likely that 
the veteran's headaches were service-connected.  This 
evidence is not only new but is also material to the question 
of whether the veteran's currently diagnosed headaches are 
service-connected.  Thus, this evidence is relevant and 
probative to the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156 (2001).

Having determined that new and material evidence has been 
received, the veteran's previously denied claim of 
entitlement to service connection for headaches is reopened.  
38 U.S.C.A. § 5108 (West Supp. 2002); 38 C.F.R. § 3.156(a) 
(2001).





Service Connection for Headaches

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The Board notes that, in determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Under 
38 U.S.C.A. § 5107(b), where there is an approximate balance 
of positive and negative evidence regarding any material 
issue, the Secretary is required to give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this regard, the Board notes that a review of the 
veteran's service medical records indicates that he reported 
no pertinent complaints at his enlistment physical 
examination accomplished in May 1979.  Clinical evaluation of 
the veteran was normal, and he was found qualified for 
enlistment.

In March 1982, "skull series" x-rays of the veteran were 
obtained and interpreted as revealing an unremarkable skull.  
The provisional diagnosis listed on the request for x-rays 
was a head injury.  

A copy of First Cavalry Division Form 635, "Medical 
Examination For Separation/Retirement: Statement of Option," 
indicates that the veteran elected in April 1982 not to 
undergo a separation physical examination.  Consequently, no 
separation physical examination was available for review.

A detailed review of the veteran's post-service medical 
records will not be repeated here, except to note evidence 
not previously discussed above in support of the veteran's 
request to reopen his claim.

A review of the veteran's VA outpatient treatment records for 
the period of 1996 to 1997 indicates that he was treated on 
multiple occasions during this period for complaints of 
chronic headaches.  For example, on VA outpatient examination 
in May 1996, the veteran complained of headaches on the left 
side of his head over his temple and forehead that had begun 
in 1981, nausea, dizziness, blurred vision, and light 
sensitivity in his eyes.  Physical examination of the veteran 
revealed no pertinent results.  The assessment was recurrent 
vascular headaches.  

On VA neurology consultation in June 1996, the veteran 
complained of very severe daily left frontal temporal 
headache pain associated with blurring vision in the left 
eye.  It was noted that the veteran reported an in-service 
skull injury that had rendered him unconscious but without 
any other residuals.  Physical examination of the veteran was 
negative, and the diagnosis was questionable vascular 
headaches.  A CT scan of the veteran's brain was obtained and 
interpreted in July 1996 as showing a normal brain.  

At the veteran's personal hearing held at the RO in July 
1997, the veteran testified that he had incurred a head 
injury during service while on training maneuvers at Fort 
Drum, New York, in 1982.  The veteran testified that a tank 
hatch had closed on the side of his head during these 
maneuvers.  He also testified that this injury occurred just 
prior to his separation from service.

In May 1998, the veteran's service representative submitted 
additional evidence in support of the veteran's claim to the 
RO.  A review of this evidence reveals that it consists of 
duplicate copies of medical evidence submitted in support of 
the veteran's request to reopen his previously denied claim 
(discussed above).

By letter dated in June 1998, the veteran and his service 
representative were notified that the RO would accept the 
newly submitted evidence as a request to reopen the veteran's 
previously denied claim of entitlement to service connection 
for headaches.  And, by rating decision issued in September 
1998, the RO concluded that new and material evidence had not 
been received sufficient to reopen this claim.  Although the 
veteran disagreed with this decision in March 1999, he failed 
to perfect an appeal.  As such, this decision became final in 
September 1999.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

Taking into account the relevant evidence outlined above, and 
resolving all reasonable doubt in the veteran's favor, the 
Board concludes that service connection has been established 
for headaches.  Initially, the Board observes that the 
veteran's service medical records indicate only a provisional 
diagnosis of a head injury in March 1982.  The veteran has 
maintained throughout the pendency of this appeal that he 
incurred a head injury during service that led to the 
development of his currently diagnosed headaches.  
Unfortunately, private treatment records contemporaneous to 
the veteran's separation from service are not available for 
review because they were destroyed.  However, a review of the 
remaining post-service private treatment records, including 
multiple VA outpatient treatment records and examination 
reports, demonstrates continuing treatment for headaches 
since separation from service.  Critically, the veteran's 
private treating neurologist noted in June 1999 that the 
veteran had experienced chronic headaches "off and on since 
1982" and that, although the etiology of these headaches was 
uncertain, chronic cluster headaches usually lacked a 
definite etiology.  The VA examiner also noted in April 2001 
that, if the veteran could produce documentation showing the 
history of his head trauma and headaches beginning in 
service, then it was very likely that his headaches were 
service-connected.  Finally, the veteran testified in May 
2003 that he had been treated by a private examiner 
immediately following separation from service in 1982 for 
head pain that had affected his left eye and the left side of 
his head.  Given the inconclusive nature of the medical 
evidence on the record of this claim with regard to the 
etiology of the veteran's currently diagnosed headaches, the 
Board finds that the evidence is in relative equipoise as to 
whether or not the veteran incurred headaches as a result of 
an in-service head injury.  Therefore, pursuant to 
38 U.S.C.A. § 5107(b), and acknowledging that it is required 
to resolve any reasonable doubt regarding service-connected 
disabilities in the veteran's favor under 38 C.F.R. § 3.102, 
the Board concludes that headaches were incurred during 
service as a result of a head injury.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 (2003).  
Accordingly, the veteran's claim of entitlement to service 
connection for headaches is granted.


ORDER

New and material evidence having been submitted on the issue 
of entitlement to service connection for headaches, this 
claim is reopened.

Entitlement to service connection for headaches is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



